Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 1 of 16 PageID #: 1113




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
NELSON CASTILLO, MARTA VALLADARES,
ARACELY VALLADARES, CARLOS REYES, YOSELY
ESPINAL HENRIQUEZ, individually and on behalf of all   Case No. 17-cv-2972 (AKT)
others similarly situated,

                                       Plaintiffs,

                      - against -

PERFUME WORLDWIDE INC., PERFUME CENTER OF
AMERICA, INC., SHRI PARSHWA PADMAVATI &
CO., LLC, 3OVO LOGISTICS INC., TEXVEL, INC.,
JOHN DOE CORPORATIONS NOS. 1-5, KANAK
GOLIA, PIYUSH GOLIA, PRABHA GOLIA and ROMA
GOLIA,

                                       Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION TO ENFORCE
        SETTLEMENT AGREEMENT DATED NOVEMBER 19, 2018




                             Steven John Moser (SM1133)
                                MOSER LAW FIRM, P.C.
                                 Attorneys for Plaintiffs
                              3 School Street, Suite 207B
                             Glen Cove, New York 11542
                                      516.671.1150
                                     F 516.882.5420
                           smoser@moseremploymentlaw.com
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 2 of 16 PageID #: 1114




                                                   TABLE OF CONTENTS
INTRODUCTION......................................................................................................................... 1
THE SETTLEMENT AGREEMENT ........................................................................................ 2
QUESTIONS PRESENTED ........................................................................................................ 4
           What is the temporal scope of the release?
           What is the subject matter of the release?
           Who will be released?
           Who has the obligation to pay the settlement amount?
           How will current and former employees release these claims?
           What will happen if the Court does not approve the settlement?
ARGUMENT ................................................................................................................................. 4
     I.         LEGAL PRINCIPLES .................................................................................................. 4
                A.        Settlement Agreements are Contracts which should be given their plain
                          meaning. ............................................................................................................ 4
                B.        Courts should not consider extrinsic evidence in determining whether a
                          contract is ambiguous, but should rather look to the four corners of the
                          agreement. ......................................................................................................... 5
                C.        A contract should not be interpreted in a way that renders a contract provision
                          meaningless. ...................................................................................................... 5
                D.        Contracts should be interpreted so that, read as a whole, their provisions
                          harmonize with each other. ............................................................................... 6
                E.        Specific terms and exact terms are given greater weight than general contract
                          language. ........................................................................................................... 7
                F.        Expressio Unius Est Exclusio Alterius: The expression of one thing excludes
                          the other. ........................................................................................................... 7
     II.        APPLICATION OF PRINCIPLES TO QUESTIONS PRESENTED. ........................ 7
                A.        What is the temporal scope of the release?
                          The release covers claims which arose on or before the date of the settlement -
                          November 29, 2018. .......................................................................................... 7
                B.        What Claims Will be Released?
                          Individuals who participate in the class settlement will release wage and hour
                          claims under the NYLL and the FLSA. In addition, the named plaintiffs and
                          the 90 opt-ins subject to arbitration agreements will release “all EEOC
                          charges and claims, including Title VII claims and claims under the NYSHRL
                          or the anti-retaliation provisions of the NYLL or the FLSA.” .......................... 8
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 3 of 16 PageID #: 1115




               C.         Who has the obligation to pay, and who will be released?
                          All Defendants have a joint and several obligation to pay the settlement
                          amounts, and all Defendants will be released. ................................................. 8
               D.         How will employees release these claims?
                          Employees will release claims by cashing settlement checks. .......................... 9
               E.         What will happen if the Court does not approve the settlement?
                          If the Court does not approve the settlement, the settlement agreement will not
                          be effective and the arbitrations and litigation will resume as if no settlement
                          was reached. ................................................................................................... 12
CONCLUSION ........................................................................................................................... 12
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 4 of 16 PageID #: 1116




                                        INTRODUCTION

       The parties reached a settlement in a mediation session with Andrew Kimler, Esq., a

member of the Eastern District mediation panel, on November 19, 2018.1

       At the mediation, Defendants were represented by two attorneys– Jacques Catafago and

Sima Ali2:

       About Jacques Catafago. Mr. Catafago graduated summa cum laude from the New

York Law School.3 During law school he was an editor of the law review and member of Phi

Beta Kappa.4 He later became a member of the New York Law School faculty.5 He was

admitted to the New York State bar in 19846, and is currently admitted in New York, New

Jersey, the District of Columbia, and Florida.7

       “On August 22, 1996, Mr. Catafago obtained the highest punitive damage jury verdict

ever in a section 1983 Civil Rights case.”8 Mr. Catafago has represented numerous high profile

clients throughout his career, and “successfully represented Aaron J. Broder in a case against F.

Lee Baily in the United States District Court for the Southern District of New York.”9

       About Sima Ali. Ms. Ali received her B.S. from Cornell University, NY School of

Industrial and Labor Relations and her J.D. from George Washington University School of

Law.10 She was admitted to the New York State bar in 1997 and has over 20 years of




1
  See Declaration of Steven John Moser in Support of Motion to Enforce Settlement Agreement Dated
November 19, 2018 (“Moser Decl.”), ¶¶ 3, 9.
2
  Moser Decl. ¶ 4.
3
  Moser Decl. ¶ 5.
4
  Id.
5
  Id.
6
  Id.
7
  Id.
8
  Id.
9
  Id.
10
   Moser Decl. ¶ 6.

                                                  1
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 5 of 16 PageID #: 1117




experience.11 “After establishing her career as a Labor and Employment attorney, she launched

the Ali Law Group in 2011.”12

        The Plaintiffs were represented by Steven J. Moser at the mediation.13

        About Steven Moser. Steven Moser is a graduate of the Fordham University School of

Law.14 He has been a member of the New York State Bar since 1997.15 He focuses on

employee wage and hour and discrimination case.16 One of his notable cases was Lico v. TD

Bank, No. No 14-CV-4729 (JFB) (AKT), 2015 U.S. Dist. LEXIS 70978 (E.D.N.Y. June 1,

2015), in which Judge Bianco found that a nursing mother has a limited private right of action

under 29 USC 216 for violations of the nursing mother amendments to the FLSA.17

                              THE SETTLEMENT AGREEMENT

        The material terms of the settlement are contained in a “SUMMARY OF TERMS OF

SETTLEMENT – CASTILLO V. PERFUME WORLDWIDE AND 90 MEDIATIONS”

(hereinafter “Settlement Agreement” or “Agreement”).18

        The manner in which the Agreement was drafted is as follows:




11
   Id.
12
   Id.
13
   Moser Decl. ¶ 7.
14
   Moser Decl. ¶ 8.
15
   Id.
16
   Id.
17
   Id. Numerous courts have found Judge Bianco’s reasoning in Lico persuasive, and after Lico, a nursing
mothers’s limited right to bring an action under 29 USC 216 for violations of 29 USC 207(r) has been
widely recognized. See Poague v. Huntsville Wholesale Furniture, No. 7:18-cv-00005-LSC, 2019 U.S.
Dist. LEXIS 26670, at *32 (N.D. Ala. Feb. 20, 2019); Lampkins v. Mitra QSR, L.L.C., Civil Action No.
16-647-CFC, 2018 U.S. Dist. LEXIS 201798, at *13 (D. Del. Nov. 28, 2018); Clark v. City of Tucson,
No. CV 14-02543-TUC-CKJ, 2018 U.S. Dist. LEXIS 69547, at *7 (D. Ariz. Apr. 24, 2018); Mayer v.
Prof’l Ambul., L.L.C., 211 F. Supp. 3d 408, 413 (D.R.I. 2016); Hicks v. City of Tuscaloosa, No. 7:13-cv-
02063-TMP, 2015 U.S. Dist. LEXIS 141649, 2015 WL 6123209 (N.D. Ala. Oct. 19, 2015); Frederick v.
New Hampshire, No. CV 14-403-SM, 2015 U.S. Dist. LEXIS 132652, 2015 WL 5772573 (D.N.H. Sept.
30, 2015).
18
   A copy of the Settlement Agreement is annexed to the Moser Declaration as Exhibit 1.

                                                   2
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 6 of 16 PageID #: 1118




        Counsel for the Plaintiffs typed a first draft on his laptop computer.19 However, he did

not have access to the printer.20 He emailed the first draft of the agreement to Andrew Kimler at

4:48 PM.21 Mr. Kimler printed the first draft.22 Counsel for the Defendants had the opportunity

to review and make handwritten changes to the first draft.23 There was discussion between

counsel for the parties, and the agreed upon revisions were incorporated into the Agreement.24 A

second draft was emailed at 4:51 PM.25 A third draft was emailed at 5:18 PM.26 A fourth draft

was emailed at 5:35 PM.27 Following each email counsel for the Defendants had the opportunity

to review and make changes to the draft agreement, and after discussion between counsel for the

parties, the agreed upon revisions were incorporated into the Agreement.28 At 5:46 PM the final

agreement was emailed to Mr. Kimler.29 The Agreement was reviewed by Mr. Catafago, Ms.

Ali, Mr. Moser, and was executed by all parties.30

        The material terms of the agreement are as follows: “Employer will pay a total amount

of $ 1,500,000 (the fund) to a class consisting of all non-exempt employees who were employed

at any time from May 19, 2011 to the present.” (Settlement Agreement ¶ 1). “Plaintiffs’ counsel

will, subject to court approval, distribute the fund31, including making applications for service

awards to the class representatives.” (¶ 5). “Any individual who cashes a settlement check will



19
   Moser Decl. ¶ 12.
20
   Moser Decl. ¶ 13.
21
   Id. .
22
   Moser Decl. ¶ 14.
23
   Id.
24
   Id.
25
   Moser Decl. ¶ 15.
26
   Moser Decl. ¶ 17.
27
   Moser Decl. ¶ 19.
28
   Moser Decl. ¶¶ 16, 18, 20.
29
   Moser Decl. ¶ 21.
30
   Id.
31
  A claims administrator will be used to distribute the fund based upon a predetermined formula (subject to Court
approval).


                                                         3
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 7 of 16 PageID #: 1119




be deemed to have released their claims.” (¶ 7(c)). “Uncashed checks will revert to the employer

after 30 days.” (¶ 7(c)). “All class members shall release wage and hour claims under the NYLL

and the FLSA. In addition, the 90 opt-ins subject to arbitration agreements shall release the

claims described in paragraph 4.” (¶ 1). The claims described in paragraph 4 are “[a]ll EEOC

charges and claims including Title VII claims and claims under the NYSHRL or the anti-

retaliation provisions of the NYLL or the FLSA, threatened or filed.” (¶ 4). “This summary is

intended to bind the parties, subject to approval by the Court.” (¶ 8).

                                  QUESTIONS PRESENTED

       The questions presented regarding enforcement of the agreement are as follows:

       1. What is the temporal scope of the release?

       2. What is the subject matter of the release?

       3. Who will be released?

       4. Who has the obligation to pay the settlement amount?

       5. How will current and former employees release these claims?

       6. What will happen if the Court does not approve the settlement?

                                           ARGUMENT

I.     LEGAL PRINCIPLES

           A. Settlement Agreements are Contracts which should be given their plain
              meaning.

       Settlement agreements are contracts, and therefore are governed by contract law.

Goldman v. Commissioner, 39 F.3d 402, 405 (2d Cir. 1994). When interpreting a contract,

“words and phrases are given their plain meaning.” PaineWebber Inc. v. Bybyk, 81 F.3d 1193,

1199 (2d Cir. 1996) (quotation marks omitted) (applying New York law).




                                                  4
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 8 of 16 PageID #: 1120




       “Under New York law, therefore, a court must enforce that plain meaning, ‘rather than

rewrite an unambiguous agreement.” Krumme v. Westpoint Stevens Inc., 238 F.3d 133, 139 (2d

Cir. 2000) (quoting Am. Express Bank, Ltd. v. Uniroyal, Inc., 164 A.D.2d 275, 277, 562

N.Y.S.2d 613, 614 (1st Dep’t 1990)).

           B. Courts should not consider extrinsic evidence in determining whether a
              contract is ambiguous, but should rather look to the four corners of the
              agreement.

       Principles of contract interpretation dictate that where the language of a contract is

unambiguous, “‘its meaning must be determined from the four corners of the instrument without

resort to extrinsic evidence of any nature.’” Goodheart Clothing Co. v. Laura Goodman Enters.,

962 F.2d 268, 272 (2d Cir. 1992) (quoting John D. Calamari & Joseph M. Perillo, Contracts 166-

67 (3d ed. 1987)); Lockheed Martin Corp. v. Retail Holdings, N.V., 639 F.3d 63, 69 (2d Cir.

2011) (ambiguity is determined by looking at the agreement “as a whole.”); Kass v. Kass, 91

N.Y.2d 554, 696 N.E.2d 174, 180, 673 N.Y.S.2d 350 (1998) (“Ambiguity is determined by

looking within the four corners of the document, not to outside sources.”).

       “As the New York Court of Appeals admonished, extrinsic evidence should never ‘be

considered in order to create an ambiguity in the agreement.’” Barclays Capital Inc. v. Giddens

(In re Lehman Bros.), 478 B.R. 570, 586 (S.D.N.Y. 2012) (citing W.W.W. Assocs. v.

Giancontieri, 566 N.E.2d 639, 642 (N.Y. 1990)).

           C. A contract should not be interpreted in a way that renders a contract
              provision meaningless.

       A court should “give full meaning and effect to all of [the contract's] provisions.” Katel

Ltd. v. AT&T Corp., 607 F.3d 60, 64 (2d Cir. 2010). “Courts must avoid ‘interpretations that

render contract provisions meaningless or superfluous.’” In re Lehman Bros., 478 B.R. 570,

585-586 (citing Manley v. AmBase Corp., 337 F.3d 237, 250 (2d Cir. 2003)); see also Verzani v.



                                                 5
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 9 of 16 PageID #: 1121




Costco Wholesale Corp., 641 F. Supp. 2d 291, 299 (S.D.N.Y. 2009)(“[T]he [C]ourt may not read

the agreement to make any of its terms meaningless, or construe its language to render particular

provisions mere surplusage.”); Del Global Techs. Corp. v. Park, No. 03 Civ. 8867 (PGG), 2008

U.S. Dist. LEXIS 101757, 2008 WL 5329963, at *4 (S.D.N.Y. Dec. 15, 2008) (describing

treating contractual language “as meaningless surplusage” as “violating the cardinal rule of

contract interpretation” (internal quotation marks omitted)).

       Therefore, “[a]n interpretation of a contract that has the effect of rendering at least one

clause superfluous or meaningless is not preferred and will be avoided if possible.” LaSalle Bank

Nat’l Ass’n v. Nomura Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005).

           D. Contracts should be interpreted so that, read as a whole, their provisions
              harmonize with each other.

       A corollary of the rule that each provision of a contract has meaning is the rule that the

agreement should be read as whole so that its provisions are in harmony. “[I]t is a sound

principle of construction to interpret a contract so that all its provisions dwell in harmony with

each other, to the greatest extent possible.” Remy Amerique, Inc. v. Touzet Distrib., S.A.R.L.,

816 F. Supp. 213, 217 (S.D.N.Y. 1993). “Simply put, the ‘whole agreement’ or ‘harmonize’ rule

expresses the preference that the interpretation of the contract that renders all portions of the

contract valid and enforceable, or in harmony, as opposed to rendering any portion of the

contract superfluous, inoperative, or void, is preferred.” James J. Sienicki and Mike Yates,

Contract Interpretation: How Courts Resolve Ambiguities in Contract Documents (March 12,

2012), available at https://www.lexology.com/library/detail.aspx?g=3e97d26c-bf45-4358-8106-

c8f75840f91c.




                                                  6
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 10 of 16 PageID #: 1122




            E. Specific terms and exact terms are given greater weight than general
               contract language.

        “It is axiomatic that courts construing contracts must ‘give specific terms and exact terms

 ... greater weight than general language.’” County of Suffolk v. LILCO, 266 F.3d 131, 139 (2d

 Cir. 2001)(citing Aramony v. United Way, 254 F.3d 403, 413 (2d Cir. 2001) (quoting

 Restatement (Second) of Contracts § 203(c) (1981))); see also Aramony at 413-14 (“[E]ven

 when there is no ‘true conflict’ between two provisions, specific words will limit the meaning of

 general words if it appears from the whole agreement that the parties’ purpose was directed

 solely toward the matter to which the specific words or clause relate.”)

            F. Expressio Unius Est Exclusio Alterius: The expression of one thing excludes
               the other.

        Expressio unius est exclusio alterius is a maxim, or canon of construction, providing that

 “the expression of one thing is the exclusion of the other.” Realtime Data, L.L.C. v. Melone, 104

 A.D.3d 748, 751, 961 N.Y.S.2d 275 (2d Dep’t 2013) (citing Matter of Petersen v. Inc. Vil. of

 Saltaire, 77 A.D.3d 954, 909 N.Y.S.2d 750 (2d Dep’t 2010)).

        “The New York Court of Appeals has stated that where the ‘parties to a contract omit

 terms . . . that are readily found in other, similar contracts[,] the inescapable conclusion is that

 the parties intended the omission.’” Sony Corp. v. Fujifilm Holdings Corp., No. 16 Civ. 5988

 (PGG), 2017 U.S. Dist. LEXIS 164127, at *17 (S.D.N.Y. Sept. 28, 2017); Quadrant Structured

 Prods. Co. v. Vertin, 23 N.Y.3d 549, 560, 992 N.Y.S.2d 687, 16 N.E.3d 1165 (2014).

 II.    APPLICATION OF PRINCIPLES TO QUESTIONS PRESENTED.

            A. What is the temporal scope of the release?

                        The release covers claims which arose on or before the date of the
                        settlement - November 29, 2018.




                                                    7
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 11 of 16 PageID #: 1123




         The class defined in the agreement signed on November 29, 2018, includes “all non‐

 exempt employees who were employed at any time from May 19, 2011 to the present.” The

 parties could have defined the class to include those employed up to and including the date of

 execution of a more formal agreement. They did not. They could have stated that class

 members would release claims up to and including the date of final approval of the settlement.

 They did not. Therefore, a release with a larger temporal scope should not be read into the

 agreement. Reading a release with a larger temporal scope would be inconsistent with the

 definition of the class.

             B. What Claims Will be Released?

                            Individuals who participate in the class settlement will release wage and
                            hour claims under the NYLL and the FLSA. In addition, the named
                            plaintiffs and the 90 opt-ins subject to arbitration agreements will
                            release “all EEOC charges and claims, including Title VII claims and
                            claims under the NYSHRL or the anti-retaliation provisions of the
                            NYLL or the FLSA.”

         The agreement states that “[a]ll class members shall release wage and hour claims under

 the NYLL and the FLSA. In addition, the 90 opt-ins subject to arbitration agreements shall

 release the claims described in paragraph 4”, which includes “all EEOC charges and claims,

 including Title VII claims and claims under the NYSHRL or the anti-retaliation provisions of the

 NYLL or the FLSA.”

             C. Who has the obligation to pay, and who will be released?

                            All Defendants have a joint and several obligation to pay the settlement
                            amounts, and all Defendants will be released.

         The agreement states that the “Employer” will pay. Unfortunately, the term “Employer”

 is not defined in the agreement. Also, while paragraph 1 of the agreement describes the

 categories of claims that will be released, it does not separately list all parties that will be

 released.


                                                     8
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 12 of 16 PageID #: 1124




         The operative pleading (the Second Amended Complaint) states that each of the named

 defendants is an “Employer.”

         However, the court need not look outside the four corners to resolve the issue of who is to

 pay, and who is to be released. The payment provision and the provision describing the

 categories of claims to be released are contained in the same paragraph. The “releasee” is the

 “Employer.” If the Defendants do not wish to assume the obligation to pay, then they are not

 entitled to be released.

         Stated another way, to the extent that the named defendants seek to be released, they are

 also jointly and severally under an obligation to make the payments described in the settlement

 agreement. The litigation should be permitted to continue against those Defendant Employers

 who do not wish to participate in this settlement by being jointly and severally liable for the

 payment of the settlement amount.

             D. How will employees release these claims?

                            Employees will release claims by cashing settlement checks.

         The contract plainly states that “[a]ny individual who cashes a settlement check will be

 deemed to have released their claims.” ¶ 7(c).

                 1. Defendants have taken issue with the method for releasing claims.

         Defendants take issue with this mechanism for releasing claims. They have articulated

 several reasons why, despite the plain language of the agreement, all class members, including

 those who do not cash their settlement checks, should release their claims.

         Defendants point to paragraph 1 of the agreement, which states that “[a]ll class members

 shall release wage and hour claims under the NYLL and the FLSA.” According to the

 Defendants, this mandatory language requires a release by all class members. They believe that

 the language does not only refer to the subject matter of claims that may be released (e.g. NYLL,

                                                    9
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 13 of 16 PageID #: 1125




 FLSA, Title VII, etc.) by different groups. Instead, they believe it means that all individuals who

 do not “opt-out” will be bound by the release, even if they do not cash their checks.

        Defendants also suggest that any individual who does not “opt-out” of the settlement

 should be deemed to have released their claims, because Rule 23 is a mechanism for binding all

 class members who do not “opt out.” Therefore, the parties must have intended that all class

 members who did not opt-out would release their claims.

                2. The Defendants’ proposed interpretation of the agreement violates the
                   principles of contract interpretation.

        Defendants’ proposed interpretation of the agreement violates the principles of contract

 interpretation. First, Defendants’ interpretation would render the release language of 7(c)

 “meaningless surplusage.” Second, Defendants’ interpretation puts paragraphs 1 and 7 in

 conflict, rather than in harmony. Third, their interpretation violates the rule that the expression

 of one thing (that employees will release claims by cashing checks), excludes the other (that

 employees will release claims by failing to opt-out). Although the settlement agreement does not

 contain an opt-out procedure, they believe that such a procedure should be read into the

 agreement in place of the release procedure contained in paragraph 7(c).

                3. Plaintiffs’ proposed interpretation follows basis principles of contract
                   interpretation.

        Plaintiffs’ position is that paragraph 1 describes the categories of claims that are to be

 released by different groups, while paragraph 7(c) provides the mechanism for releasing these

 claims. The Plaintiffs’ suggested reading puts paragraphs 1 and 7 in harmony and avoids

 construing paragraph 7(c) as meaningless surplusage. The agreement explicitly mentions only

 one mechanism for release of claims – cashing a check.




                                                  10
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 14 of 16 PageID #: 1126




        In short, the mechanism for release of claims contained in the agreement (cashing a

 check) should not be “read out” of the agreement, and an alternate mechanism (an “opt-out”

 procedure) be “read into” the agreement

                4. The Plaintiffs’ interpretation is not in conflict with Rule 23.

        The reference to a “class” does not automatically mean that the parties intended that all

 class members who did not “opt out” would release their claims. Nothing in Rule 23(e), which

 governs the settlement of a class action, requires an “opt-out” settlement. In fact, the provisions

 of Rule 23 relating to settlement or compromise of a class action envision settlements which do

 not bind all class members. See FRCP Rule 23(e)(2)(stating that court approval of a proposed

 settlement is only required if the proposal “bind[s] class members.”).

        Courts have approved proposed settlements of class actions which involve mechanisms

 other than traditional “opt-out” classes. See Lindsey v. Dow Corning Corp, Civil Action No. CV

 94-P-11558-S, 1994 U.S. Dist. LEXIS 12521, at *81 (N.D. Ala. Sep. 1, 1994)(approving class

 settlement in which claimants must “opt-in” by filing a form with claims administrator); In re

 Elec. Carbon Prods. Antitrust Litig., 447 F. Supp. 2d 389, 406 (D.N.J. 2006) (approving opt-in

 settlement); Abbott Labs. v. Alpha Therapeutic Corp., No. 97 C 1292, 2000 U.S. Dist. LEXIS

 20833, at *5 (N.D. Ill. June 6, 2000) (approving mailing of opt-in form to class members);

 Georgine v. Amchem Prods., 83 F.3d 610, 633 n.16 (3d Cir. 1996) (observing that due process

 concerns could be ameliorated if the class action settlement agreement provided for an opt-in

 rather than opt-out procedure); Briggs v. United States, No. C 07-05760 WHA, 2010 U.S. Dist.

 LEXIS 50990, at *9 (N.D. Cal. Apr. 30, 2010) (approving settlement in which certain class

 members were required to take affirmative steps to “opt-in”); Vallabhapurapu v. Burger King

 Corp., No. C 11-00667 WHA, 2012 U.S. Dist. LEXIS 154867, at *6-7 (N.D. Cal. Oct. 26, 2012)

 (approving class settlement in which class members had an opportunity to “opt-in” to a class

                                                  11
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 15 of 16 PageID #: 1127




 action settlement, and noting that “Class members who do not opt in to receive damages claims

 do not release their rights to pursue such damages claims separately.”)

        Here, the parties clearly intended that class members would only release their claims

 when they cashed their settlement checks. The purpose of Court review of class settlements is to

 assure that the settlement is fair to the class. See Amchem Prods. v. Windsor, 521 U.S. 591, 605,

 117 S. Ct. 2231, 2241 (1997); Blatch v. Hernandez, 2008 U.S. Dist. LEXIS 92984, at *17

 (S.D.N.Y. Nov. 3, 2008). Of course, the procedure described in the agreement may in fact be

 more favorable to the plaintiff employees than a traditional opt-out procedure. It guarantees that

 an individual will only release his claims if he receives compensation.

              E. What will happen if the Court does not approve the settlement?

                 If the Court does not approve the settlement, the settlement agreement will not
                 be effective and the arbitrations and litigation will resume as if no settlement
                 was reached.

        Defendants have suggested that the settlement is binding on the parties, regardless of

 whether it is approved by the Court. Of course, the agreement was made subject to Court

 Approval. (Settlement Agreement ¶ 8). Therefore, if the Settlement is not approved, the

 litigation and arbitration should resume as if no settlement was reached.

                                          CONCLUSION

        For the foregoing reasons, plaintiffs move for an order enforcing the settlement

 agreement between the parties dated November 19, 2019, and further requests leave to file a

 motion for preliminary approval consistent with the Court’s Order interpreting the settlement

 agreement within 30 days of the Court’s order on this motion. In the Motion for Preliminary

 Approval the Plaintiff will:

        (a)      submit a proposed class notice to each class member inter alia (1) advising them

                 of the pendency of the case, the claims made, the proposed settlement terms, and

                                                 12
Case 2:17-cv-02972-AKT Document 297 Filed 06/17/19 Page 16 of 16 PageID #: 1128




                their approximate individual share, (2) stating the date on which they can expect

                to receive a settlement check, and how to notify the claims administrator of any

                changes in address or contact information, (3) explaining that if they cash their

                settlement check they will be giving up certain rights, (4) advising them of their

                right to seek individual counsel, and (5) notifying them of their right to object to

                the settlement and to appear at the fairness hearing;

        (b)     request preliminary approval of the proposed distribution formula;

        (c)     request preliminary approval of attorneys’ fees and costs of administration; and

        (d)     request that the Court set a date for a fairness hearing.

        Plaintiffs also seek leave to file, within 7 days prior to the fairness hearing, a motion for

 final approval of the settlement along with a proposed order (1) reporting the class member’s

 response to the settlement; (2) seeking final approval of the terms of the settlement as determined

 by the Court; (3) seeking final approval of attorneys’ fees and administrative costs; (4)

 dismissing this case with prejudice, subject to the terms of the settlement agreement; (5)

 dismissing the claims of the opt-ins who are subject to arbitration agreement with prejudice

 pursuant to the terms of the settlement agreement.

 Dated: Glen Cove, New York
        June 17, 2019.

                                                       Moser Law Firm, P.C.



                                                        _______________________
                                                        By: Steven J. Moser
                                                        3 School Street, Suite 207 B
                                                        Glen Cove, New York 11542
                                                        (516) 671-1150
                                                        F (516) 882-5420
                                                        smoser@moseremploymentlaw.co


                                                  13
